                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                            Criminal No. 5:17-CR-100-lBO
                               Civil No. 5:19-CV-28-BO


Bobby Wayne Debnam,                           )
                                              )
                     Petitioner,              )
                                              )
         v.                                   )                       ORDER
                                              )
United States of America,                     )
                                              )
                     Respondent.              )




          Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules
                                                                                                  '
Governing § 225 5 Proceedings, or to make such other response as appropriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

          SO ORDERED. ThisJQday of January, 2019.




                                          TERRENCE W. BOYLE
                                          CHIEF, US UNITED STAT            DISTRICT JUDGE
